Appeal by employer and insurance carrier from an award of death benefits by the Workmen's Compensation Board. Deceased was killed in an automobile accident, and the only issue presented is whether the accident arose out of and during the course of his employment. Deceased was employed as a part-time outside salesman, engaged in house to house selling of household appliances. His hours of work and his territory were of his own unlimited choice. On the morning of March 10, 1951, claimant started from his home in Elmira, N. Y., with one White, in White’s ear. He placed a quantity of his employer’s merchandise in the car and proceeded to Newfield, N. Y., where he made two sales later in the forenoon. He made another sale early in the afternoon. White and the deceased stopped at a tavern on the direct route to his home during the afternoon. At approximately 6:30 o’clock, P.M., on the direct route to his home, deceased was killed. There is some evidence that deceased had a personal engagement for that evening, and it is contended that he was engaged on a personal mission at the time of the accident. The record presents only a question of fact with adequate evidence to sustain the finding of the board. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Coon, Halpern, Imrie and Zeller, JJ.